Citation Nr: 1549200	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  06-00 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active duty service from September 1940 to July 1945 and from October 1946 to July 1952. The Veteran died in June 1991; the appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

This case was remanded in April 2008 and July 2009 for further development.  As noted in an August 2011 Board decision, the July 2009 decision had granted service connection for missing teeth and for peptic ulcer disease, but denied a claim of clear and unmistakable error (CUE) for accrued benefits purposes.  By the 2011 decision, the Board denied entitlement to TDIU for accrued benefits purposes.

The appellant appealed the Board's August 2011 denial to the United States Court of Appeals for Veterans Claims.  During the pendency of that appeal, the appellant and the Secretary for the Department of Veterans Affairs (Secretary) agreed in a joint motion that the case required a remand by the United States Court of Appeals for Veterans Claims (Court).  The Court remanded the case in May 2012 for compliance with the terms of the joint motion.  In May 2013, the Board remanded the case to the agency of original jurisdiction (AOJ) for further development consistent with the Joint Motion for Remand.  In April 2015, the Board again remanded the claim for remedial compliance.  

In the May 2012 joint motion, the parties agreed that the Board had not developed all issues on appeal.  Specifically, it was noted that a claim of service connection for upper extremity numbness and tingling had not been addressed.  Consequently, the Board, in its 2013 remand, instructed the AOJ to adjudicate this claim for accrued benefits purposes, along with any other claims that might be considered as having been pending at the Veteran's death.  The RO granted service connection for bilateral upper extremity neuropathy, for accrued purposes, in July 2015.  The only issue remaining on appeal is entitlement to TDIU for accrued purposes.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities did not preclude him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

Assignment of a TDIU is not warranted for accrued benefits purposes.  38 U.S.C.A. § 5121 (West 2014); 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.159, 3.1000 (2015); 38 C.F.R. § 4.16 (1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (1986).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000, during the pendency of the claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The appellant's application for accrued benefits was filed prior to the enactment of the VCAA.  Additionally, the RO initially adjudicated entitlement to accrued benefits prior to the enactment.  Although pre-adjudicatory VCAA notice was not possible, the United States Court of Appeals for Veterans Claims (Court) has held that, in cases such as this one, the appellant has the right to subsequent content-complying notice.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The Board finds that all notification action needed to make a decision as to the issue of entitlement to accrued benefits has been accomplished.  Through an April 2008 notice letter, that was provided pursuant to a Board's April 2008 remand, the appellant and her representative were notified of the information and evidence necessary to substantiate the appellant's accrued benefits claims.  The notice letter specifically included a statement of the disabilities for which the Veteran was service connected at the time of his death, an explanation of the evidence and information required to substantiate an accrued benefits claim, and an explanation of the claims pending at the time of the Veteran's death.  Although the complete notice was not provided until after the RO initially adjudicated entitlement to accrued benefits, the issue was properly re-adjudicated in March 2011, which followed the April 2008 notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006). 

The Board also finds that the April 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the appellant was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Consequently, a remand of the accrued benefits issue for further notification of how to substantiate the claim is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's service treatment records were associated with the claims file when he died, as were treatment records and examination reports from the VA Medical Centers (VAMCs) in Chicago and Danville, Illinois, and Indianapolis, Indiana.  The appellant has submitted additional VA treatment records that were constructively in the possession of VA at the time of the Veteran's death.  Thus, to the extent warranted in connection with entitlement to accrued benefits, VA has properly assisted the appellant.

Basis for Accrued Benefits Claim 

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).  While an accrued benefits claim is separate from a Veteran's claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim; thus, an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

The Veteran died in June 1991.  The appellant filed an application for Dependency and Indemnity Compensation, including for accrued benefits, later in June 1991. The application was received within one year after the date of the Veteran's death; thus, it was filed in a timely manner.  See 38 C.F.R. § 3.1000.  If the Veteran had a claim pending at the time of his death, an adjudication of the claim for accrued benefits purposes would be proper. 

By way of background, in a May 1986 decision, the Board determined that entitlement to a TDIU was not established.  Notably, in June 1986, the Veteran submitted a new application for increased compensation based on unemployability. He primarily asserted that he was unable to work as a result of his service-connected cervical spine disability.  In July 1986, the RO sent the Veteran a response indicating that the Veteran had submitted a duplicate claim and that no further action would be taken. 

When the appellant's application for accrued benefits was adjudicated in July 1991, the RO addressed the disability levels of each of the Veteran's service-connected disabilities for accrued benefits purposes.  The RO determined that the Veteran's service-connected disabilities had not increased before his death and that increased benefits were not warranted for accrued benefits purposes.  A TDIU "claim" is not necessarily a separate claim for benefits; rather it is a part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App 447, 454-55 (2009). 

Legal Criteria Applicable to the Accrued Benefits Claim 

At the time the Veteran's application for increased compensation based on unemployability in June 1986, the regulations provided that total disability ratings for compensation may have been assigned, where the schedular rating was less than total, when the disabled person was, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability. This was so, provided that if there was only one such disability, the disability shall have been ratable at 60 percent or more, and that, if there were two or more disabilities, there shall have been at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  In certain instances, as is the case here, multiple disabilities are to be considered as one disability for meeting the threshold of entitlement to TDIU on a schedular basis (e.g. disabilities of one or both upper extremities and those resulting from a common etiology or accident).  It was provided further that the existence or degree of non-service-connected disabilities or previous unemployability status would be disregarded where the percentages referred to in the paragraph for the service-connected disability or disabilities were met and in the judgment of the rating agency such service-connected disabilities rendered the veteran unemployable.  See 38 C.F.R. § 4.16(a) (1986); see also 38 C.F.R. §§ 3.340, 3.341 (1986). 

Prior to the Veteran's death, 38 C.F.R. § 4.16(a) was amended effective September 4, 1990. See 55 Fed. Reg. 31579 -80 (Aug. 3, 1990).  In pertinent part, the amendment stated that marginal employment was not to be considered substantially gainful employment and that marginal employment was to be deemed to exist when a veteran's earned annual income did not exceed the poverty threshold for one person. See 38 C.F.R. § 4.16(a) (1991). 

In addition to TDIU on a schedular basis, the regulations provided that it was the established policy of VA that all Veterans who are unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, it was provided that an extra-schedular basis could be considered for cases of Veterans who were unemployable by reason of service-connected disabilities, but who failed to meet the percentages of 4.16(a). Employment history, educational and vocational attainment, and other factors could have a bearing on the issue.  See 38 C.F.R. § 4.16(b) (1986). 

Prior to the Veteran's death, 38 C.F.R. § 4.16(b) was amended effective March 15, 1989.  See 54 Fed. Reg. 34977 (Aug. 23, 1989).  The amendment was merely a technical revision pertaining to VA nomenclature.  See 38 C.F.R. § 4.16(b) (1990). 

Additionally, prior to the Veteran's death, 38 C.F.R. § 4.16(c) was added to the regulations effective March 1, 1989.  See 54 Fed. Reg. 4280 -82 (Jan. 30, 1989).  The subsection stated that the provisions of 4.16(a) were not for application in cases in which the only compensable service-connected disability was a mental disorder assigned a 70 percent evaluation, and such mental disorder precludes a veteran from securing or following a substantially gainful occupation.  In such cases, the mental disorder would be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  See 38 C.F.R. § 4.16(c) (1989).

Analysis

The appellant contends that the Veteran was entitled to TDIU for accrued purposes.  At the time of the Veteran's death, he was in receipt of service-connected compensation benefits for chronic factitious disorder at a 30 percent rating, a cervical spine range of motion limitation at a 20 percent rating, right upper extremity neuropathy at 20 percent disabling, left upper extremity neuropathy at 20 percent disabling, and right inguinal hernia residuals, scars of the right index finger and scalp, residuals of skull fracture, residuals of peptic ulcer, and missing replaceable teeth, all as non-compensably disabling.  The overall, combined disability evaluation at the time of death was 70 percent.  

As the bilateral upper extremity neuropathy and limitation of cervical spine motion originated from the same disability element, the ratings are considered together and were at least 40 percent disabling.  As such, the Veteran did, at the time of his death, meet the threshold requirements for consideration of entitlement to TDIU on a schedular basis.  At issue is whether such disabilities prevented the Veteran from gaining and maintaining any type of substantially gainful employment consistent with his skills, education, and training.  

It is noted that the Veteran worked from 1955 to 1967 as a truck driver, and that he graduated from Business College in 1963.  Thus, he had some skills in relation to heavy equipment operation and had an educational level that would not preclude participation in sedentary, office-type employment. 

There is very little in the record which specifically addresses the functional impact of all of the Veteran's service-connected disabilities as regards his employability.  For accrued benefits claims, the record is closed at the time of the Veteran's death, and thus, while if the claim was one for compensation for a living Veteran, the Board would potentially seek additional evidence to help develop the claim (especially in the light of demonstrated fluctuations of severity in the service-connected disabilities over time), in the current case, it must adjudicate based solely on the evidence of record at the time of death.  

In essence, the facts of the Veteran's overall disability picture and the contentions forwarded by the appellant were well-articulated at the time of the Board's initial denial of entitlement to a TDIU for accrued purposes in 2011.  While that decision was vacated for failing to consider a record-raised claim for entitlement to service connection for bilateral upper extremity neuropathy on an accrued basis, and such benefits were, in fact, granted by the RO, the overall assessments with respect to disability impact and the credibility of the Veteran's assertions over time are still valid.  While additional analysis considerate of the currently established service-connected disability picture at death will be made, the 2011 assessments will be incorporated by reference (with emphasis added to pertinent points): 

The appellant's representative contends that the Veteran's service-connected disabilities did in fact result in an inability to maintain gainful employment, particularly the factitious disorder.  The representative argues that a TDIU was in effect at other times during the Veteran's life and that the disabilities continued to render him unable to work even though several of his ratings were reduced. Additionally, the representative points to the fact that the Veteran was in receipt of Social Security Administration (SSA) disability beginning in 1970 and that he was found to be incompetent by VA in 1982. 

Of particular relevance is the evidence pertaining to the period of the Veteran's then-pending claim that was filed in July 1986.  As noted previously, the Board denied entitlement to a TDIU just prior to the claim in May 1986. Evidence for the period preceding the Veteran's July 1986 claim was considered by that final Board decision. 

Nevertheless, a review of historical facts is useful in this case.  A VA physical and neuropsychiatric examination was conducted in December 1953-over a year after the Veteran's separation from his second period of active service.  It was noted that he was 35 years of age and that he worked as a fireman for the Remington Dairy after service but quit the job due to sinus trouble and headaches.  He thereafter worked full-time at an aluminum plant as a saw helper.  He stated that he missed a total of 6 weeks from work because of back complaints. 

A July 1954 record from the Indianapolis VAMC shows that the Veteran continued to work at Alcoa Company as a laborer and also worked odd jobs to secure additional money.  A January 1955 record notes that the Veteran was a millworker.  A March 1961 VA psychiatric examination indicates that the Veteran was still working at picking up garbage and trash as a contractor.  A November 1961 VA record reflects that the Veteran had many occupations in his adult life and had worked most recently as a garbage collector.  In August 1962, it was noted that the Veteran was currently unemployed. 

The Veteran underwent VA examination in July 1963.  An occupational history as a truck driver was noted.  The Veteran was selling his two trucks because he could not operate them.  He had begun training as an accountant. An n April 1964 statement from the appellant indicates that the Veteran was working as a fireman again six days per week.  In September 1964, the appellant stated that no one would hire the Veteran as an accountant because of his age and that the training was a waste.  An April 1965 VA orthopedic examination report reflects that the Veteran had been working for himself since August 1963 whenever he was able. 

In August 1968, the Veteran underwent VA orthopedic examination.  He was nearly 50 years of age and working as a self-employed hauler, primarily trash hauling.  A May 1969 VA record includes a report from the Veteran that he had not had gainful work in the previous three years.  In July 1969, the appellant stated that the Veteran hauls garbage when he is able.  An October 1969 VA record notes that the Veteran had done some hauling in a truck but not for the previous three years except for some short periods. 

A November 1969 VA psychological report provides a post-service employment history of factory fireman, aluminum cutter, trash collector, and general hauler. It was noted that the Veteran had been unemployed from trash collecting since 1967.  The psychologist concluded that the Veteran had little motivation to work other than a verbal statement of his concern about not being able to do so.  It was noted that the Veteran was becoming disabled and had few inner resources using illness as his major adjustment to life.  The psychologist stated that the Veteran could train for a new vocation if he were interested.  The Veteran's diagnoses included a moderate, chronic, conversion-type hysterical neurosis. 

In May 1970, the Veteran indicated that he was still employable according to Social Security but he did not know what he was expected to do for work.  In a June 1970 income and employment statement, the Veteran indicated that he became totally disabled in January 1969 and that he was most recently employed in refuse disposal.  Thereafter, records from SSA reflect that the Veteran was considered totally disabling as of July 1967 and in receipt of SSA disability benefits.  The specific conditions that resulted in total disability were not identified.  A December 1970 VA neuropsychiatric examination report notes that the Veteran reported that he had not worked since July 1967.  The Veteran stated that he gave up work operating a garbage truck because he began having blackouts. 

Entitlement to TDIU was initially denied by a February 1971 rating decision because it was determined that the Veteran' service-connected disabilities did not preclude substantially gainful employment and he did not meet the schedular requirements for a TDIU. The Veteran appealed and the Board denied entitlement to TDIU in an August 1971 decision.  It was determined that the Veteran's service-connected disabilities alone were insufficient to render him incapable of all types of substantially gainful employment even with consideration of SSA's determination. 

An April 1972 record from the Danville VAMC notes that the Veteran was in receipt of SSA disability benefits and there was no anticipated date for returning to work.  An October 1972 record includes a report from the Veteran that he had not worked for nearly 20 years except sporadically.  An additional VA record dated in July 1970 was added to the record.  A doctor stated that the Veteran had difficulty with motility and [made a conclusory statement that he] was unable to work.  [While this was in reference to cervical neuropathy, there was minimal assessment/rationale with respect to functional impairment].  

By a February 1973 rating decision, the schedular rating for the Veteran's service-connected mental disorder (then characterized as anxiety reaction with conversion hysterical features) was increased to 70 percent disabling (from 30 percent).  In a January 1973 VA record, a VA physician stated that the Veteran would not be able to consistently and effectively resume gainful employment on account of multiple diagnoses, some of which were not service connected.  They were fainting spells and headaches, anxiety neurosis with conversion hysterical features, residuals of an old injury to the spinal cord, thoracic outlet syndrome, ptosis of the eyelids, and diplopia.  The physician indicated that the Veteran was unemployable primarily due to anxiety neurosis with conversion hysterical features.  Thereafter, the RO granted a total rating based on individual unemployability effective from February 1, 1973.  The Veteran's TDIU remained in effect until July 31, 1984. 

In October 1981, the Veteran underwent VA psychiatric examination.  His diagnosis was changed to chronic factitious disorder with physical symptoms.  The VA psychiatrist stated that the degree of impairment was moderately severe because the Veteran's whole body system was coordinately impaired making him disabled.  Additionally, the psychiatrist opined that the Veteran was not competent at that time.  In September 1982, the RO determined that the Veteran was incompetent for VA purposes effective September 2, 1982. 

After the Veteran disagreed with the incompetency determination, and he underwent VA physical and psychiatric examination in April 1984, the RO issued a May 1984 rating decision.  The RO determined that the Veteran was competent, reduced the rating for the service-connected mental disorder to 30 percent (from 70 percent), reduced the rating for the service-connected cervical spine disability to 10 percent (from 30 percent), and determined that the requirements for TDIU were no longer met due to the improvement of his disabilities. 

At a September 1984 hearing, the Veteran testified that his real problem was his cervical spine disability.  He stated that his cervical spine problems caused his nervous condition.  The Veteran stated that he could not work because of blackouts and not because of his nervous condition.  He reported that he was not actively working in the job market because there was nothing that he could do.  In October 1984, the Veteran stated that his disabilities had not improved and he could not work because of his cervical spine disability and blackouts.  He stated that the only non-service-connected disability that could have an effect on his employability was an above-the-knee amputation of the right lower extremity but that it did not have much of an effect. 
 
After the Veteran appealed the May 1984 RO decision to the Board, the Board remanded the case for the Veteran to undergo examination before a board of psychiatrists and examination of his cervical spine.  In July 1985, a neurological evaluation revealed that the Veteran had multiple somatic complaints involving the cervical spine, including total body numbness.  The impression was a probable old cervical spine injury with residual numbness and psychiatric overlay.  The examiner indicated that the Veteran was functional from the injury.  A September 1985 summary from the Indianapolis VAMC notes that the Veteran had no psychiatric problems.  His problems were actually structural.  It was noted that the Veteran had decreased motor coordination in his extremities that may have been the result of a neck fracture from 1959.  Additionally, blackout episodes could have been related to the structural changes involving the vertebrae.  "None" was listed as the Axis I diagnosis. 

In October 1985, a board of three VA psychiatrists produced a report labeled "Reconciliation of Diagnosis by a Board of Psychiatrists."  In preparing the report, the claims file was reviewed, the Veteran underwent as detailed psychiatric interview, he underwent psychological evaluation and testing, and a complete social history was elicited by a social worker.  After noting the Veteran's history and that he had a four-day inpatient session, the psychiatrists stated that it was important to note that the Veteran did not identify himself as suffering from anxiety, depression, or any other psychiatric symptoms.  Rather, the Veteran reported a complaint that he suffered from some form of neurological deficit ultimately resulting from an old cervical injury as well as a variety of other somatic concerns.  The psychiatrists noted that the Veteran did not feel that he had or ever had any type of specific psychiatric disorder.  From an objective standpoint, his mental status was free from any signs of thought disorder, depression, focal organicity, or significant anxiety. 

The psychiatrists stated that the Veteran did not show any degree of localized functional impairment which cannot be explained by his actual physical disabilities and, hence, he did not meet the criteria for a conversion disorder. The psychiatrists also stated that the Veteran did show an ongoing tendency of being somatically preoccupied.  However, the preoccupation did not appear to be greatly exaggerated given his physical handicaps and his handicaps did not appear to substantially interfere with his pursuit of various pleasurable activities. The psychiatrists stated that the Veteran's case was complicated but had continued to demonstrate a capacity for deriving various "secondary gains" from his somatic concerns as well as a heightened sense of entitlement.  However, despite the presence of the ongoing psychological complications, the psychiatrists could not find evidence to suggest the presence of any primary psychiatric disorder.  The psychiatrists felt that an Axis I diagnosis of psychological factors affecting physical conditions was most appropriate given the weight of the clinical facts at hand. 

In a May 1986 decision, the Board denied the Veteran's appeal other than restoring the cervical spine disability rating to 20 percent because it was protected.  It was determined that the evidence showed an improvement in his service-connected disabilities and that there was clear and convincing evidence that the Veteran's service-connected disabilities did not preclude him from gainful employment.  The Board found that the Veteran was capable of sedentary employment on a regular basis when only his service-connected disabilities were considered. 

As noted previously, the Veteran submitted an application for increased compensation based on unemployability subsequent to the Board's May 1986 decision that was received in June 1986. This submission is the basis for the present accrued benefits claim.  At this point, the Veteran was nearly 70 years old.  He reported that he had not worked since 1967 as a trash hauler and that his cervical spine disability prevented him from securing or following any substantially gainful occupation.  The Veteran indicated that he had a high school education and that he had tried to obtain employment since he had become disabled.  He stated that he took testing for accounting but that he did not get a job because he had trouble holding the pencil. 

The Veteran and the appellant submitted statements in support of the claim indicating that the Veteran could not work on account of blackouts due to the service-connected cervical spine disability.  Additionally, they stated that he could not work because of numbness and loss of control of the upper extremities and because of stomach trouble.  They also stated that the Veteran tried to work as an accountant but that he repeatedly failed such testing and did not find a job in that line of work. 

During the pendency of the TDIU claim, the Veteran and the appellant also submitted statements concerning the issue of entitlement to compensation benefits for residuals of a right above-the-knee amputation as a result of VA medical treatment.  These statements are not pertinent to the TDIU issue and that claim was ultimately denied by the Board in July 1989.  Thus, the above-the-knee amputation of the right lower extremity was not treated as if it was service-connected and is not for consideration when addressing the TDIU claim. 

The Veteran died in June 1991 due to cardiopulmonary arrest and congestive heart failure after being hospitalized at the Danville VAMC.  After his death, the appellant submitted additional VA treatment records that are considered to be constructively in VA's possession at the time of the Veteran's death. 

After he filed the claim for TDIU in June 1986, the Veteran was hospitalized on multiple occasions at the Indianapolis and Danville VAMCs. Hospitalizations in 1986 were due to exacerbations of chronic obstructive pulmonary, pneumonia, and peptic ulcer disease.  Hospitalizations in 1987 were due to shortness of breath, right lower and upper lobe pneumonia, and abdominal pain with a history of peptic ulcer disease.  In April 1987, it was noted that the Veteran was a retired truck driver who had not worked since 1967 secondary to episodes of syncope.  Additionally, an April 1987 record indicated that the Veteran complained of numbness and tingling in his right hand that was felt to be secondary to a previous cervical spine trauma surgery.  Some psychological testing was conducted during this time period. However, no Axis I diagnosis was made. 

From March 1988 to January 1990, the Veteran was treated by a VA Nursing Home Care Unit. The primary diagnoses were peripheral vascular disease, phantom pain syndrome secondary to right above-the-knee amputation, and corrected visual defects.  It was also noted that the Veteran complained of cervical spine pain and headaches.  Significantly, the doctor who authored a January 1990 summary of the time period stated that the Veteran was unemployable.  However, the doctor stated that this was because of both age and the amputation.  No reference was made to a service-connected disability in conjunction with the unemployability statement. 

From January 1990 to February 1990, the Veteran was hospitalized following a cerebrovascular accident with left hemiparesis.  In February 1991, he was hospitalized for left lower lobe pneumonia, congestive heart failure, and right side weakness. 

A June 1991 discharge summary showed that the Veteran was hospitalized in March 1991.  During the hospitalization, he was primarily treated for recurrent left lower lobe pneumonia, possibly from hemophilus influenza.  He was also diagnosed and treated for arteriosclerotic heart disease with congestive heart failure and hypertension, urinary tract infection, chronic obstructive lung disease, resolved herpes zoster, and glaucoma.  Notably, the Veteran was not service-connected for any of these disabilities.  The summary also noted other diagnoses that he was not treated for including: status post cerebrovascular accident with left hemiparesis in February 1990; status postoperative above-the-knee amputation of the right leg secondary to peripheral vascular disease in 1977; degenerative joint disease with a history of cervical laminectomy in 1952; stats postoperative esophageal ulcer in 1977; a history of myasthenic syndrome; and a history of seizures.  Of these disabilities, the Veteran was only service connected for a cervical spine disability and for peptic ulcer disease.  Even so, the two disabilities were not treated in over two months of being hospitalized. Significantly, the summary did not suggest that an Axis I psychiatric diagnosis had been provided particularly in light of the finding by the board of psychiatrists in October 1985 that the Veteran did not meet the criteria for a psychiatric disorder.  The body of the summary did note that the Veteran had a history of being service-connected for an anxiety disorder. 

During the pendency of the accrued benefits claim and appeal, the appellant and the Veteran's daughter submitted multiple statements in which they contend that the Veteran was totally disabled and was unable to work.  The appellant essentially contends that the Veteran could not work since at least 1967 and that there was never any improvement in his situation that would warrant a finding other than that he was totally disabled. 

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities did not preclude him from securing and following a substantially gainful occupation. The evidence did not show that the Veteran's service-connected disabilities had worsened since the Board's May 1986 determination that he was capable of sedentary employment on a regular basis when only his service-connected disabilities were considered. In fact, the sole comment by a physician on the matter during the pendency of the claim was in the January 1990 summary.  The doctor stated that the Veteran was unemployable because of both age and the amputation. Because unemployability was not related to any service-connected disability or combination of service-connected disability, the sole medical opinion evidence weighs against the claim. 

Additionally, the multiple hospitalization and medical reports that were created during the pendency of the claim did not reflect that any Axis I mental disorder had been diagnosed.  Although some psychological testing was performed, there was no comprehensive evaluation after the October 1985 report by the board of psychiatrists who determined that the Veteran did not have a mental disorder.  Thus, even though the Veteran was service connected for chronic factitious disorder with physical symptoms, evaluated as 30 percent disabling, the evidence showed that there was no disabling effects from this disability as there was no diagnosed mental disorder.  The appellant's representative's primary contention is that the Veteran's factitious disorder prevented employment.  However, the evidence shows that he did not have an Axis I diagnosis.  Even though the Veteran may have carried such a diagnosis historically, this was not the case during the pendency of the TDIU claim under consideration. 

The service-connected disability that was most disabling according to the evidence was the Veteran's cervical spine disorder.  The evidence shows that he was at times treated for symptoms involving the cervical spine in the course of his multiple hospitalizations for other problems.  However, the evidence did not suggest that the cervical spine disability alone, or in combination with other service-connected disabilities, prevented substantially gainful employment.  The effect that the cervical spine disability had on the Veteran was already taken into account by the assigned schedular rating. 

Moreover, the Veteran's other service-connected disabilities-post operative residuals of right inguinal hernia repair, scars on the right index finger and scalp, residuals of a skull fracture, as well as replaceable missing teeth and peptic ulcer-were all non-compensably disabling.  These disabilities did not have a considerable effect on the Veteran's employability by themselves or in combination with other service-connected disabilities.  Instead, the Veteran's non-service-connected right leg amputation and age contributed to his unemployability according to the January 1990 summary.  Furthermore, other non-service-connected disabilities that resulted in the Veteran's death, such as pneumonia and various heart problems, were shown to have a disabling effect on the Veteran. However, only service-connected disabilities are for consideration regarding the TDIU claim. 

There is no substantial change to the Board's 2011 conclusions which can be inferred by the subsequent allowance of service connection for accrued purposes for the bilateral upper extremity neuropathy associated with the Veteran's neck.  There are reported symptoms of loss of strength in the hands in the record; however, it is of significant note that such findings were entered in February 1990 subsequent to the Veteran having experienced a cerebrovascular accident.  The VA medical opinion of January 1990 was unequivocal in its determination that age and the knee amputation were the factors limiting the Veteran's employability with respect to functional limitation.  While the Board must consider the service-connected disability picture independent of the Veteran's age, and it must make its own determination with respect to employability (as such a question is legal as opposed to medical in nature), the opinion that a non-service related factor such as age as a limitation to functional impairment, as assessed by a medical profession, is something that must be considered to be probative to the claim.  

That the Veteran's upper extremity neuropathy may, theoretically, have had some impact with his ability to his "motility" and ability drive trucks is not particularly pertinent when looking at his overall ability to gain and maintain employment.  The Veteran's psychiatric disability picture was determined to be the most limiting factor for most of his life, with some sort of impact attributed to extremity neuropathy as regards motility when driving a truck; however, when VA proposed to find him incompetent, he disagreed and began to articulate that it was, in actuality, his neck which caused the majority of problems.  Based on the medical findings of VA psychiatrists, this was noted, essentially, to be goal-oriented in nature.  In other words, the medical practitioners assessing the Veteran were not convinced that he had been credible throughout the claims process with regard to his symptoms, and that the goal of achieving benefits was motivating his contentions as to the severity of symptoms.  This isn't to say that the Veteran did not have disability present, as he was awarded SSA disability in 1970; however, it does suggest issues with respect to credibility which make the assertions forwarded during his lifetime to be less than credible.  

The Veteran did complete coursework at a business college in 1963 with respect to accounting/finance, and he thus had the capability to engage as a student and learn the concepts associated with this skill.  He was expressly found to be able to train in a new vocation in his lifetime after experiencing issues with arm mobility; however, the limiting factor was described as a lack of effort.  Further, the Veteran specifically forwarded contentions that he was not hired in such positions as due to his age or other factors unrelated to disability, either service-connected or not.  That is to say, he apparently had the capability for such employment, he just was restricted in the offer of such employment by economic or other personal factors.  Such factors are outside of what is to be considered in the award of a TDIU.  

No doubt, the Veteran did experience significant disability proximate to the time of his death and the experiencing of a stroke; however, the evidence of record does not indicate that the service-connected disability picture, when taken together or when considered separately, prevented him from engaging in substantially gainful employment consistent with his skills, education, and training.  The evidence suggests potential malingering and exaggeration of symptoms, and the Veteran appears to have had the skills to pursue skilled employment in accounting/business which would not have involved physical limitations imposed by neck and upper extremity disabilities.  He actively chose not to pursue these options, or was unable to be hired as due to economic circumstances.  As noted, this is not considered with the award of TDIU.  Therefore, the Board concludes that the appellant's TDIU claim for accrued benefits purposes must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) for accrued benefits purposes is denied.


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


